Mr. President, I wish you all success for your tenure in 
office.  
 Guaranteeing international peace and security as 
well as the sustainable development of our peoples is 
our shared responsibility. The way we carry it out will 
determine our common destiny. The centrality of the 
United Nations has never been so clear. The United 
Nations will be what we, as sovereign and equal 
Member States, want it to be. 
 We live in a time of historic acceleration, a time 
of great opportunities but also of challenges on a 
global scale. Global challenges imply a collective 
responsibility. The United Nations is the forum that 
best embodies that collective responsibility. That is 
also why I strongly support the statement made by the 
President of the French Republic, current President of 
the Council of the European Union. 
 In a globalized and interdependent world, only 
strong multilateral institutions can promote the 
fundamental values of peace, democracy, human rights 
and sustainable development. Portugal is committed to 
supporting effective multilateralism based on a 
cohesive and efficient United Nations. 
 Our words cannot be empty rhetoric. Therefore 
we must be consistent and put into practice the values 
and principles we defend. Our actions must be based 
on very clear assumptions. First, we must make every 
effort to ensure that the United Nations has the means 
necessary to fulfil its mission, and we must contribute 
to the achievement of the mandates with which we 
entrust it. 
 Secondly, we must ensure broader representation 
in the United Nations bodies and make their actions 
more transparent. Is it reasonable to continue having a 
Security Council without reforming its working 
methods, when countries such as Brazil and India have 
no permanent seat and when Africa is not permanently 
represented? We surely do not think so and are open to 
the possibility of broader solutions.  
 
 
11 08-51749 
 
 Thirdly, we must guarantee the fulfilment of the 
declarations on human rights approved by all of us. 
The Organization must bear in mind that the ultimate 
beneficiaries of its actions are not States as such, but 
the citizens and peoples that compose them. 
 Portugal has been committed to this common 
effort — first, by participating in peacekeeping 
operations. I would like to commend the many 
thousands of Portuguese who have participated in over 
20 missions led by the United Nations and those who 
currently are taking part in missions in Afghanistan, 
the Central African Republic, Chad, Kosovo, Lebanon 
and Timor-Leste. 
 This year we celebrate the sixtieth anniversary of 
United Nations peacekeeping operations, and I would 
like to pay tribute to all of the Blue Helmets. In 
particular I pay tribute to the memory of all of those, 
including Portuguese nationals, who have made the 
ultimate sacrifice for the ideals of the United Nations 
Charter. 
 Africa must remain a priority. That belief led us, 
together with our African partners, to hold the Cairo 
and Lisbon summits between the European Union (EU) 
and Africa, which began to further the dialogue 
between the two continents. The shared principles, the 
commitments undertaken and the EU-Africa Joint 
Strategy illustrate a renewed partnership based on 
cooperation in areas such as peace and security, 
development, good governance and human rights, trade 
and regional integration. Peace, sustainable 
development, access to education and health care and 
the integration of African economies in the 
international markets are essential objectives in 
building a more just, peaceful and balanced 
international order. Accordingly, we must support the 
efforts of the African nations to achieve those 
objectives. 
 In that context, I would like to congratulate the 
Angolan people for the civic-minded manner in which 
they conducted their recent electoral process. The 
legislative elections had a profound bearing on the 
consolidation of democracy in Angola, with important 
regional political repercussions. 
 I also welcome the political agreement in 
Zimbabwe, which we hope will mark a new period of 
national reconciliation as well as political and 
economic development. 
 I wish also to congratulate Guinea-Bissau on the 
anniversary of its independence. Guinea-Bissau is one 
of the States Members of the Community of 
Portuguese-speaking Countries (CPLP), from which it 
has received strong political support. The CPLP has 
undertaken increasing responsibilities as an operational 
partner of the regional organizations to which its 
member States belong, such as the European Union and 
the African Union, and of global organizations such as 
the United Nations. 
 The recent Lisbon summit of the CPLP, at which 
Portugal took over the presidency of the Community, 
confirmed its members’ determination to promote 
peace, democracy, human rights and development. It 
also led to the definition of a common strategy of 
international assertiveness based on our shared asset: 
the Portuguese language — the fifth most spoken 
language in the world, connecting nations and peoples 
in five continents. This assertiveness should lead to the 
increased use of Portuguese as an official or working 
language of international organizations. 
 Recently, Portugal also assumed the presidency 
of the Community of Democracies. Very soon, we will 
be presiding over the Ibero-American Summit — a 
genuine reference point for political cooperation based 
on shared cultures and values. We are honoured by 
those mandates, which we intend to exercise with 
determination and confidence. 
 Portugal believes that the natural vocation of the 
Alliance of Civilizations to bring together peoples, 
cultures and religions will be instrumental in 
establishing a world where dialogue prevails over 
conflict and where tolerance, respect for cultural 
diversity and individual identity, and mutual 
understanding overcome built-up tensions. We 
therefore resolutely support the Implementation Plan of 
the High Representative of the Secretary-General. 
 Seven years have passed since New York suffered 
one of the most infamous acts the world has witnessed 
in our time. Although much has been done since then, 
terrorism continues to be a threat. The implementation 
of the Global Counter-Terrorism Strategy is 
fundamental to success in combating that common 
enemy. In that regard, it is crucial to respect human 
rights and fundamental freedoms, the promotion of 
which contributes to preventing terrorism. 
 Hunger and extreme poverty are other, more 
insidious but equally destructive common enemies. 
  
 
08-51749 12 
 
Much has also been said in that connection, and some 
measures have been taken. However, much more is 
required. We reiterate our unwavering support for the 
Millennium Development Goals. Portugal, which is 
contributing to the limit of its capabilities, is directing 
most of its development aid to Africa, where the levels 
of poverty are most striking.  
 We are pleased to note the establishment of the 
High-level Task Force on the Global Food Crisis. 
Combating hunger and poverty requires a strengthened 
global partnership in which the United Nations and the 
Bretton Woods institutions have a central role to play.  
 Ensuring sustainable development requires that 
we confront the challenges posed by climate change 
together. Failure to act now will result in an 
irreversible legacy for future generations, as shown by 
the last progress report of the Intergovernmental Panel 
on Climate Change. In that common effort, we must 
support those who are most vulnerable to the effects of 
climate change, such as small island developing States 
and least developed countries.  
 Oceans, seas, islands and coastal areas, which are 
vital for human life and economic prosperity, deserve 
our utmost attention. It is therefore important that we 
join efforts to ensure that negotiations are completed 
by December next year on a global and transparent 
agreement on a post-2012 climate regime. 
 Economic development is not an end in itself; it 
is a means towards the progress of humankind and the 
affirmation of human rights. Portugal has been the 
driving force behind the draft optional protocol to the 
International Covenant on Economic, Social and 
Cultural Rights, which the Assembly will be called 
upon to adopt. It is our opinion that the draft protocol 
represents a landmark in the promotion of democracy 
that will enable us to properly celebrate the sixtieth 
anniversary of the adoption of the Universal 
Declaration of Human Rights. Let us always bear in 
mind that the dignity of human beings is not 
negotiable. 
 I would now like to refer to the humanitarian 
situation of refugees. Portugal acknowledges the 
remarkable work carried out by the United Nations 
High Commissioner for Refugees. We must continue 
our collective efforts. In that regard, my country has 
responded to the need by tripling its refugee quota. 
 We are the United Nations. Its destiny is in our 
hands. The success of the Organization is closely 
linked to its capacity for regeneration and increased 
democratization, representation and effectiveness. I 
therefore wish to commend the consensus in the 
General Assembly as regards the Security Council 
reform process, which should enable intergovernmental 
negotiations to begin shortly. Portugal is honoured to 
be directly associated with that outcome.  
 In 2000, Portugal submitted its candidacy for a 
non-permanent seat in the Security Council for the 
biennium 2011-2012. Our candidacy must be 
considered in the light of the principles and values of 
the United Nations that we have long defended and 
which are enshrined in the Portuguese Constitution. We 
stand for service to peace and stability, sustainable 
development and human rights. We also believe in the 
central role of the Organization in pursuing those 
goals. We stand for equal representation for those 
States that constitute the majority in this house because 
we believe that that is the best way to guarantee a 
sense of justice, which is essential if decisions are to be 
accepted by all. 